Citation Nr: 0600702	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUE

Entitlement to an initial compensable rating evaluation for 
bilateral dysmorphopsia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1974 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  The veteran's claims file 
was later transferred to the RO in Cleveland, Ohio.  In July 
2003, the veteran testified before the undersigned at a 
videoconference hearing from the RO.  The claim has been 
remanded by the Board in April 2004 and December 2004.  


FINDING OF FACT

During the course of the appeal, the veteran's corrected 
visual acuity has ranged from 20/20 to 20/30; he has not had 
visual acuity of 20/40 or worse in either eye.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
dysmorphopsia have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 
6099-6079 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
June 2001, April 2004, and December 2004 letters from the RO 
to the claimant.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined.  Although the 
veteran's representative asserts that an examination addendum 
was inadequate, the Board finds that this is not the case, as 
set forth below.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, staged ratings are not 
warranted.  

In a May 1983 rating decision, service connection for 
dysmorphopsia was denied.  In an October 1997 rating 
decision, service connection for sarcoidosis of the eyes was 
denied.  

In June 2000, a claim for service connection for 
dysmorphopsia was received.  In support of his claim, the 
veteran submitted a May 2000 medical report of R.N., M.D., 
who had seen the veteran initially back in 1997.  It was 
noted that the veteran at that time had had a relatively long 
history of bilateral dysmorphopsia.  The veteran told this 
physician that he had been diagnosed with pulmonary 
sarcoidosis in 1981 and wondered if the two diagnoses were 
related.  At that time, there were no ocular findings on 
general ophthalmological evaluation except for slight bowing 
of the edges of certain test objects.  Visual acuity was 
20/20.  The veteran was referred to W.T.C., M.D., a neuro-
ophthalmologist, who speculated that the veteran's visual 
impairment might be the result of visual association area 
damage, possibly related to his sarcoid, which was a 
vasculitis.  No changes were found on magnetic resonance 
imaging (MRI) and Dr. C advised that since the symptoms had 
been stable for several years, no further investigation was 
indicated.  On current examination, the veteran continued to 
have 20/20 visual acuity and reportedly really had no 
objective findings.  He had pincushion-like changes on the 
edges of the Amsler's grid test which was consistent with his 
previous symptoms.  

In May 2001, the veteran was afforded a VA examination.  The 
veteran's eye history was reviewed.  It was noted that he had 
been diagnosed as having bilateral dysmorphopsia, or 
distortion of his vision, which he had had for 20 years.  
Physical examination revealed that uncorrected acuities of 
the right eye were 20/20 near vision, 20/80 distant vision 
and in the left eye, uncorrected near vision of 20/20 and 
20/80 distant vision.  The veteran's near and distant vision 
in both eyes could be corrected to 20/20.  The correction was 
-1.75, -1.25 Axis 170 in the right eye and -1.50, -1.50 Axis 
180 in the left eye with a +1.25 reading add.  The pupils 
were equal, round, and reactive to light.  No afferent defect 
was noted.  Motility was full bilaterally.  On Amsler grid 
testing, the veteran did report barrel distortion of the grid 
centrally in each eye.  There was no diplopia present in any 
field of gaze.  Pressures by applanation were 21 and 21.  The 
slit lamp examination was unremarkable.  The internal 
examination was unremarkable.  The veteran had cup-disk 
ratios of 0.15 in both eyes with healthy optic nerves.  The 
maculae and the periphery area were both clear.  The visual 
field test was full in each eye.  

Under the diagnosis section, the examiner noted a history of 
bilateral dysmorphopsia, but there was nothing on the eye 
examination or previous examination which could explain the 
etiology.  The examiner indicated that there was no way to 
know if the dysmorphopsia was related to sarcoid.  Prior MRIs 
and computerized tomographies (CTs) were all negative.  

In an October 2001 rating decision, service connection was 
granted for bilateral dysmorphopsia and a noncompensable 
rating was assigned, effective June 6, 2000.  The grant was 
based on the veteran's long history of eye complaints, 
diagnosis of dysmorphopsia, and Dr. C.'s opinion with regard 
to a relationship to the veteran's service-connected 
pulmonary sarcoid.  The noncompensable rating was based on 
the corrected visual acuity of 20/20 in both eyes.  

Thereafter, a June 2001 work-related report was received from 
the veteran's employer which revealed that the veteran had 
been suspended for 14 days for unsatisfactory work 
performance and had been issued a letter of warning for 
improper conduct.  The suspension and warning letter include 
no specific indication that they were related to vision 
problems.  

In July 2003, the veteran testified before the undersigned at 
a videoconference hearing from the RO.  At that time, the 
veteran stated that his eye disability was inoperable.  The 
veteran indicated that due to his impaired vision, he had 
been in many car accidents.  He stated that he experienced 
visual distortion and problems with peripheral vision.  He 
related that he had depth perception.  He reported that he 
had had to take time off work due to the stress that his 
visual disability caused him.  

The veteran was seen by VA in March 2004.  At that time, the 
veteran related that he had previously been told that his 
current problems were not an eye problem and that he might 
need a brain biopsy.  However, an MRI from the month before 
was unremarkable except for a small venous angioma without 
intracranial hemorrhage (acute or in the past).  The examiner 
noted that the veteran had previously exhibited normal visual 
acuity.  The veteran reported that he had problems with his 
peripheral vision when he was driving and was considering 
moving closer to work and using public transportation.  The 
veteran exhibited 20/30 corrected vision bilaterally.  He had 
sharp disks bilaterally.  The veteran's pupils were noted to 
be PERRLA (pupils equal, round, reactive to light and 
accommodation).  His eyes were aligned on primary gaze.  He 
had horizontal diplopia on extreme right and left gaze.  
There was normal facial sensation with no facial asymmetry.  
It was noted that the veteran had a non-focal neurological 
examination with no structural brain imaging abnormalities.  
The examiner concluded that there was no role for a brain 
biopsy.  In addition, there was no role for any clear medical 
intervention since the etiology was unknown.  He was told to 
notify his State's driving authority regarding his visual 
problems and to abide by the driving laws in that regard.  

In April 2004, the veteran was afforded a VA examination.  
Physical examination revealed that the veteran's visual 
acuity without correction at distance was 20/100 in the right 
eye and 20/200 in the left eye.  Visual acuity at distance 
with correction was 20/15+2 in the right eye and 20/30+2 in 
the left eye.  Near visual acuity with correction was 20/30 
in both eyes.  Neither eye improved with manifest refraction.  
Pupillary examination was normal with no relative afferent 
pupillary defect.  Extraocular eye movements were full in 
both eyes.  The veteran was orthophoric at 3 meters and 6 
meters.  The veteran did report on extreme gazes of a 
horizontal nature with extreme right and left gaze.  There 
was no tropia or phoria elicited in these gazes.  The veteran 
was orthophoric at 1/3 meter in primary gaze.  Intraocular 
pressure as measured by applanation tonometry was normal in 
both eyes.  Slit lamp testing was normal in both eyes with 
the exception of trace nuclear sclerotic changes in the 
lenses of both eyes.  Dilated funduscopic examination 
revealed a cup to disk ratio  of 0.1 in both eyes with a good 
disk color, with no disk swelling.  There was mild retina 
pigmented epithelial changes in the macula of both eyes.  
Otherwise, the disk, macula, vessels, and periphery were 
within normal limits in both eyes.  There was no vascular 
sheathing or periphlebitis.  

The examiner noted that the veteran had a history of 
sarcoidosis with dysmorphopsia since diagnosed in 1981, but 
the dysmorphopsia had remained unchanged.  There were no 
signs of sarcoidosis on examination.  The veteran had 
refractive error for which they could not improve his vision 
today with manifest refraction.  His visual acuity in January 
2004 was 20/20 minus in both eyes with the same pair of 
glasses that he was wearing today, but today it could not be 
corrected to better than 20/30.  It was noted that it might 
be prudent for the veteran to have a neuro-ophthalmologic 
consultation.  However, it was noted that the dysmorphopsia 
had been stable since 1981.  

In August 2005, a VA medical opinion was obtained with regard 
to the last VA examination.  The examiner indicated that he 
had reviewed the claims file.  The examiner opined that when 
the veteran was examined in April 2004, the findings were 
identical to the findings of Dr. C. in 1977, allowing for 
minor visual decrement (subjective) to 20/30 vision.  
Additionally, the veteran's other testing to include MRI, 
electroencephalogram (EEG), and spinal taps had been normal.  
The examiner opined that the veteran's examinations were 
within normal limits for age.  There were no objective 
findings to substantiate his complaints.  

Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses. 38 C.F.R. § 4.75.  
Loss of vision is rated pursuant to Diagnostic Codes 6061-
6079.  38 C.F.R. § 4.84a.  A noncompensable evaluation is 
warranted where vision is 20/40 in both eyes.  Diagnostic 
Code 6079.  A 10 percent evaluation is warranted where vision 
is 20/50 in one eye and 20/40 in the other eye.  Diagnostic 
Code 6079.  A 10 percent evaluation is also warranted where 
vision is 20/50 in both eyes.  Diagnostic Code 6078.  A 10 
percent evaluation is also for consideration where vision is 
20/70 in one eye and 20/40 in the other.  Diagnostic Code 
6079.  Finally, a 10 percent evaluation is for application 
where there is vision of 20/100 in one eye and 20/40 in the 
other.  Diagnostic Code 6079.

The veteran is service-connected for bilateral dysmorphopsia.  
To the extent that the veteran desires medical evidence 
predating his claim of service connection to be considered, 
the Board notes that the effective date of service connection 
is June 2000.  Therefore, while medical evidence dated prior 
to that claim is pertinent for historical purposes, but in 
rating the veteran's bilateral eye disability, VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim.  

During the course of his claim, the veteran's corrected 
visual acuity has worsened from 20/20 to 20/30 in both eyes.  
Thus, the evidence of record shows that the veteran's 
disability does not rise to a compensable level at any time 
during the pendency of his claim.  His corrected vision has 
not been 20/40 or worse.  

The veteran's representative asserts that a new examination 
is needed.  The representative asserts that the medical 
evidence indicated that it might be prudent for the veteran 
to have a neuro-ophthalmologic consultation.  In addition, 
the representative maintains that the Board's remand 
instructions were not followed because the addendum did not 
provide a definitive opinion regarding the severity of the 
veteran's industrial impairment that was directly related to 
his bilateral dysmorphopsia.

The Board notes that the remand requested that the examiner 
offer comments and an opinion as to the severity of the 
veteran's industrial impairment that was directly related to 
the bilateral dysmorphopsia, that the claims file be 
reviewed, and that further evaluation be conducted if 
necessary. 

When the addendum was prepared, the claims file was reviewed.  
Although it is unclear if the examiner is a neuro-
ophthalmologist, the Board does not find that a specialist 
opinion was requested nor is required.  Although it was 
suggested previously that the veteran obtain a neuro-
ophthalmologic evaluation, the examiner was able to assess 
the current symptoms.  The examiner concluded that other than 
the loss of some visual acuity, there were no objective 
findings to substantiate the veteran's complaints.  

The veteran is competent to report symptoms that he 
experiences, but he is not competent to state the etiology 
thereof.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As such, the Board has sought to obtain competent 
medical evidence to address what symptoms are related to the 
veteran's service-connected disability of the eyes.  

The veteran has asserted industrial impairment to include 
difficulty with driving.  The Board wanted this allegation 
addressed.  This allegation was addressed when the examiner 
opined that there were no objective findings to substantiate 
the veteran's complaints.  In sum, although the veteran 
complains of industrial impairment, he only has some loss of 
visual acuity which is not to a compensable degree.  No other 
objective findings or functional impairment were attributed 
to the bilateral dysmorphopsia.  The examination reports have 
been consistent in that regard.  The veteran's bilateral 
dysmorphopsia has been stable for years.  Thus, the veteran 
has minor loss of visual acuity and no other objective 
findings attributed to his bilateral dysmorphopsia.  As such, 
the Board finds that there is no need for further evaluation 
in this case.  The veteran's allegations were addressed 
explicitly and implicitly in that regard.  If he has only 
minor objective findings (the loss of visual acuity) which 
are not compensable, his allegations of employment 
interference are without merit.  

The Board is bound by the appropriate rating criteria.  The 
veteran does not meet the criteria for a compensable rating.  
Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

An initial compensable rating evaluation for bilateral 
dysmorphopsia is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


